Citation Nr: 1137239	
Decision Date: 09/30/11    Archive Date: 10/11/11	

DOCKET NO.  09-07 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the VARO in St. Louis, Missouri, that, in pertinent part, denied service connection for a bilateral hearing loss disability. 

The Board notes that the same rating decision resulted in a grant of service connection for tinnitus.  A 10 percent rating was assigned, effective April 5, 2007.  


FINDING OF FACT

Any current hearing loss disability is not related to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as established from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only when the condition noted during service (or within a presumptive period) is not, in fact, shown to be chronic or when a diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a Veteran served ninety (90) days or more during a war period of after December 31, 1946, and an organic disease of the nervous system, to include sensorineural hearing loss, becomes manifest to degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed disorder, the following must be shown:  (1) The existence of a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and a disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2009).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by the provisions of 38 C.F.R. §§ 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability where the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or the auditory thresholds for at least three of the four of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

When audiometric test results at the Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 155.  

The service treatment records reflect no complaints or findings with regard to the Veteran's hearing status at the time of entrance examination in May 1966.  An audiometric examination at that time was entirely within normal limits.  

In his report of medical history made in conjunction with separation examination in July 1968, the Veteran referred to either having or having had ear, nose, or throat trouble.  He denied having any hearing loss.  A report of medical examination at that time reflected that an audiologic study was accorded the Veteran and it was entirely within normal limits.  

The initial claim for service connection for a hearing loss disability was received in April 2007.  The Veteran stated that while in service he was a combat engineer who did demolition work and cleared mine fields in combat situations in Vietnam.  He asserts he was exposed to hazardous noises when performing duties in service and was not provided proper ear protection.  The Board notes that the Veteran's DD 214 reflects that he served almost one year in Vietnam and his military occupational specialty was as a combat engineer.  The Board accepts the Veteran's account of his experiences in service, including his proximity to loud noises, and his engagement in combat activity.  

However, 38 U.S.C.A. § 1154(b) does not establish service connection for combat Veterans; it aids him by relaxing the adjudicatory evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by evidence tending to show a current disability and a nexus between that disability and the reported inservice events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

The Veteran was accorded an audiologic examination by VA in August 2007.  He stated that while in service he was near several explosions.  He reported that as a civilian he worked as a mechanic for two years.  He was accorded audiometric testing.  The diagnosis was mild to severe sensorineural hearing loss in the right ear with excellent speech recognition.  The left ear diagnosis was mild to moderately severe sensorineural loss with good speech recognition.  The examining audiologist noted that the Veteran had an audiometric examination at the time of separation that reflected his hearing was well within normal limits at that time.  The examiner opined that "it is not likely that his current hearing loss is related to his military service."  

The Veteran claims that the hearing test that he had in service "was done on a machine of doubtful calibration in an open room by someone that was not hearing conservation qualified."  

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes through his own senses.  Layno v. Derwinski, 6 Vet. App. 465, 470 (1994); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The absence of contemporaneous medical evidence is a factor in determining credibility of the lay evidence, the lay evidence does not lack credibility merely because it is not accompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to a service connection claim).

Although the Veteran asserts that he has hearing loss that is related to his experiences in service many years ago, the Board finds that the persuasive weight of the evidence demonstrates that he did not experience continuous symptoms of hearing loss in service or in the years thereafter.  His recently reported history of longstanding hearing loss is not consistent with the contemporaneously medical evidence of record.  The Board finds the lack of mention of hearing loss until just the past few years is of significant probative value.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994).  See also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to assertions made many years later).

The Veteran now, many years following service, questions the conduct of the audiometric examination accorded him at the time of separation examination in July 1968.  Because so many years have elapsed, the Board has no way of determining the circumstances surrounding the conduct of the examination.  The Board notes that in his report of medical history at the time of the examination, the Veteran himself denied ever having had hearing loss, providing evidence against his own claim.  The audiometric examination that is of record reflects no hearing difficulties whatsoever in either ear.  The Veteran has provided no evidence whatsoever of any hearing difficulties in the years following service other than his own assertions.  

The record reflects that a copy of a VA outpatient visit in November 2008 refers to a "problems list."  One of the complaints indicated was "hearing loss and tinnitus after war seen by employee health."  Following the examination, "assessment/plan" includes the notation of "hearing loss and tinnitus-related disturbance."  No elaboration was provided.  The Board remanded the case in order that the Veteran might be contacted and asked to provide more specific information with regard to any health care professionals he has seen over the years since service discharge for any current hearing loss disability.  For whatever reason, the evidence fails to provide any information whatever.  Accordingly, the Board is forced to rely on the evidence that is of record.  That evidence includes the report of an audiometric examination accorded the Veteran by a VA audiologist in 2007.  That examiner stated that he reviewed the claims file and he made reference to the findings at the time of audiometric examination at separation from discharge.  The examiner expressed the opinion that it was "not likely" that any current hearing loss is related to the Veteran's military service.  There is no medical evidence of record to the contrary.  The Board finds that the Veteran's recent generalized lay assertions as to the etiology of his hearing loss are outweighed by the opinion of the VA audiologist in 2007 indicating that any current hearing loss is not related to the Veteran's military experiences.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral hearing loss disability, and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Fagan v. Shinseki, 573 Fed. 1282, 1287 (Fed. Cir. 2009).  The claim must therefore be denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of the following:  (1) Any information and any medical or lay evidence necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  Those elements are:  (1) Veteran's status; (2) existence of a current disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that letters from VA, including ones dated in April 2007 and January 2011, comply with the mandates of the VCAA.  The Veteran was provided with notice of the information and evidence necessary to substantiate his claim in the communications.  He was also told what evidence VA would be responsible for obtaining and what evidence VA would assist him in obtaining.  In the January 2011 letter he was told that information was needed from him.  He was subsequently informed that although VA would request any private treatment records he wanted them to obtain, it was ultimately his responsibility to make sure VA received the private medical records.  

With regard to the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained his service treatment records and VA medical records and associated them with the claims file.  The Veteran also received an audiologic examination by VA in 2007.  The Board notes that in a January 2011 communication, VA informed the Veteran that if he did not send any information or evidence as soon as possible, VA would make a decision on his claim after 30 days had elapsed.  Additionally, with the issuance of the Supplemental Statement of the Case in June 2011, the Veteran was told that he had a period of time to respond with additional comments or evidence.  He was told that if he wished to respond, he had 30 days from the date of letter to respond.  He was informed that if he did not wish to respond, and did not want the VA to wait for the 30 days to expire, he could write and let VA know that.  He was subsequently told that if he did not respond, the Board would consider what he had already submitted in deciding his appeal.  The Board sees no reason for any further delay in making its determination.  

ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.  


	                        ____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


